IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                                 September 13, 2005 Session

                 JOHN JAY HOOKER v. PHIL BREDESEN, ET AL.

                    Appeal from the Chancery Court for Davidson County
                         No. 04-405-III, Ellen H. Lyle, Chancellor


                    No. M2004-02185-COA-R3-CV - Filed October 25, 2005



FRANK G. CLEMENT , JR., J., concurring.

         I fully concur with all aspects of the Court’s well reasoned majority opinion. Nevertheless,
I wish to address the scurrilous, unfounded and unprofessional personal attacks made by Appellee
against the person holding the position of and the Office of the Attorney General of the State of
Tennessee. Unfounded and unwarranted accusations such as those cast by Appellee accomplish little
but to reflect adversely on the one casting. This jurist enjoys a heated exchange of differing opinions
and an aggressive analysis of legal theories and principles. Moreover, I find such exchanges often
productive, enabling the tribunal to get to the intellectually honest assessment of the case; however,
scurrilous and unfounded personal attacks serve no legitimate purpose and have no place in the
dispute resolution arena.

       Not only is such conduct viewed as most unprofessional in the eyes of this jurist, the Code
of Professional Conduct expects, if not demands far better conduct of a lawyer than that exhibited
in Appellee’s brief.

       A lawyer’s conduct should conform to the requirements of the law, both in
       professional service to clients and in the lawyer’s business and personal affairs. A
       lawyer should use the law’s procedures only for legitimate purposes and not to harass
       or intimidate others. A lawyer should demonstrate respect for the legal system and
       for those who serve it, including judges, other lawyers, and public officials. While
       it is a lawyer’s duty, when necessary, to challenge the rectitude of official action, it
       is also a lawyer’s duty to uphold legal process.

Tenn. S. Ct. R. 8, Code of Professional Conduct. Preamble § 5. Moreover, Appellee’s scurrilous
accusations are possibly in violation of Rule 3.4 of the Code of Professional Conduct. Tenn. S. Ct.
R. 8. The pertinent part of the rule provides that a lawyer shall not “allude to any matter that the
lawyer does not reasonably believe is relevant or that will not be supported by admissible evidence.”
Rule 3.4(e)(1). While Appellee may contend that he believes the accusations to be relevant, which
would be an incorrect belief, it is inconceivable that he or any lawyer would reasonably believe the
accusations would be supported by admissible evidence.

       In this jurist’s opinion, Appellee’s conduct does not comply with that expected of him by the
Code of Professional Conduct. His conduct not only reflects poorly on him, it detracts from his
zealous pursuit of election reform. Though admirable in some respects, Appellee’s zeal is no excuse
for unprofessional conduct.




                                                      ___________________________________
                                                      FRANK G. CLEMENT, JR., JUDGE




                                                -2-